Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         November 14, 2018

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 50924-5-II

                                Respondent,

         v.

 GEORGE MICHAEL CHAPA,                                         UNPUBLISHED OPINION

                                Appellant.

       MELNICK, J. — George Michael Chapa pleaded guilty to one count of child molestation in

the first degree. He appeals the denial of a Special Sex Offender Sentencing Alternative (SSOSA)

disposition and his community custody conditions.

       Chapa argues he should get a new sentencing hearing because the trial court erroneously

gave “great weight” to the testimony of the victim’s biological mother, Marisa Blair. At the time

of sentencing, she no longer had parental rights over the victim. Chapa also argues that six of his

community custody conditions are either unconstitutionally vague, overbroad, or not crime related.

       We conclude that Chapa’s challenge to Blair’s testimony is unpreserved. We affirm

Chapa’s conviction but remand to the trial court to correct the scrivener’s error and strike condition

17 and condition 20 (in part) of the judgment and sentence.

                                              FACTS

I.     INCIDENT

       In the early morning of June 15, 2015, Blair reported finding inappropriate photographs of

her four-year-old daughter, AW, on her boyfriend’s, Chapa’s, cell phone. The State charged Chapa
50924-5-II


with one count of possession of depictions of minor engaged in sexually explicit conduct in the

second degree.

           The Bremerton Police Department’s investigation found 234 files on Chapa’s computer

depicting children engaged in sexually explicit conduct. AW appeared in approximately one third

of the files.

           Blair submitted a victim impact statement with the court, asking that Chapa receive the

maximum sentence. At that time, AW had been adopted, and Blair could only see her four times

a year.1

           Approximately two years after the incident, the State filed an amended information

charging Chapa with one count of child molestation in the first degree. On the same day, Chapa

pleaded guilty to the charge.

II.        SENTENCING

           Chapa requested a SSOSA.       He underwent both a psychosexual evaluation and a

presentence investigation (PSI). Dr. Haley D. Gummelt, Ph.D., completed Chapa’s psychosexual

evaluation and recommended a SSOSA disposition. This recommendation took into account the

inconsistencies between Chapa’s statements that the incident in question involved an isolated event

and the fact that Chapa’s computer yielded 234 additional pictures and videos of minors engaged

in sexually explicit conduct. The Department of Corrections (DOC) completed the PSI and

recommended against a SSOSA disposition; however, DOC did not have access to Chapa’s

psychosexual evaluation at the time.



1
 In Washington, adoption is a two-step process: the rights and obligations of existing legal parents
must be terminated before new legal parental relationships can be established. 21 SCOTT J.
HORENSTEIN, WASHINGTON PRACTICE: FAMILY AND COMMUNITY PROPERTY LAW §§ 44:1, 44:10
(2d ed. 2015). See generally ch. 26.33 RCW.


                                                  2
50924-5-II


       The State opposed a SSOSA disposition and argued for a sentence of 59 months, which

fell in the middle of the standard range. The State argued that Chapa had shown no remorse,

extremely minimized his behavior, and ultimately took no accountability for his actions.

       Chapa submitted a sentencing memorandum. He argued that he met SSOSA’s statutory

requirements. CP at 42. Additionally Chapa argued that while “the court is required to give great

weight to the victim when considering whether or not to grant a SSOSA” sentence, the particular

facts of this case dictated that less weight be given to the victim. Clerk’s Papers (CP) at 43. For

example, Chapa argued that Blair, knowing Chapa’s guilt, continued to support him. It also

outlined Blair’s domestic violence history with Chapa, including an assault in the fourth degree

charge against Chapa as the protected party. Chapa’s memorandum also disputed many of the

facts contained in the PSI, including that Chapa never violated the conditions of his release in this

case, and that fourteen of the sixteen no contact orders to which Chapa was involved had him as a

protected party.

       Both Blair and her mother spoke at Chapa’s sentencing hearing. As the court later

recognized, Blair gave a “very impassioned presentation” regarding why Chapa should not receive

a SSOSA disposition. Report of Proceedings (RP) (Aug. 28, 2017) at 20. Blair’s mother did not

make an ultimate recommendation regarding a SSOSA, but described her negative perceptions

about Chapa based on specific instances.

       Chapa then advocated for a SSOSA disposition. Chapa initially conceded, in relevant part,

               You know, you do have a recommendation from the victim’s mother
       recommending against a SSOSA, recommending prison time. And I do recognize
       that the statute requires that the Court does give some great weight to that opinion.

RP (Aug. 28, 2017) at 12-13. Generally, Chapa iterated the information in his sentencing

memorandum. Chapa highlighted his compliance with the court’s conditions of release, which he



                                                 3
50924-5-II


argued indicated, along with other factors, that he would comply with the SSOSA conditions

should the court grant his request.

       In Chapa’s statement, he expressed his regret and acknowledged that he would “forever

live with the shame, guilt, and remorse.” RP (Aug. 28, 2017) at 19. He promised to “follow

through with [SSOSA] treatment to it’s [sic] fullest extent.” RP (Aug. 28, 2017) at 20.

       The court considered all of the reports and testimony and said,

       I did hear a very impassioned presentation from the victim’s mother, who obviously
       is very opposed to a SSOSA.
                ....
                I am still looking at the statute. I’m constrained by the statute. And so, first
       of all, I do consider the victim’s opinion. And according to the statute, that holds
       great weight in what this Court does. So I would have to find something very, very
       compelling for me to overcome that.

RP (Aug. 28, 2017) at 20-21. The court expressed further concerns regarding Gummelt’s

psychosexual evaluation, in particular the fact that Chapa passed a polygraph examination and

then the police found additional images and videos on his computer, and that Gummelt regarded

Chapa as a “moderate risk” for reoffending. RP (Aug. 28, 2017) at 21. Finally, the court found

Chapa’s testimony disingenuous. RP (Aug. 28, 2017) at 22 (“I have to really concern myself with

true intention and true motivation.”). The court sentenced Chapa to a low-end standard range

sentence of 51 months. It stated, “So in reviewing all the factors, I cannot find that this Court

should override the victim’s opinion. And there is risk to the community.” RP (Aug. 28, 2017) at

22.




                                                  4
50924-5-II


                                            ANALYSIS

I.     BLAIR AS A “VICTIM”

       Chapa argues that the trial court abused its discretion by denying his SSOSA application

as a result of giving Blair’s testimony “great weight.”

       Generally, we will not review an issue raised for the first time on appeal. RAP 2.5(a). A

party must make a timely and specific objection at trial unless the error constitutes a “manifest

error affecting a constitutional right.” RAP 2.5(a)(3). When the defendant fails to object to an

alleged error at trial, he “has the initial burden of showing that (1) the error was ‘truly of

constitutional dimension’ and (2) the error was ‘manifest.’” State v. Grimes, 165 Wn. App. 172,

185-86, 267 P.3d 454 (2011) (quoting State v. O’Hara, 167 Wn.2d 91, 98, 217 P.3d 756 (2009)).

       Chapa fails to meet his burden of showing that his denial of a SSOSA disposition is a

manifest error affecting a constitutional right because he makes no such argument. Instead, Chapa

argues that “illegal or erroneous sentences may be challenged for the first time on appeal.” Reply

Br. of Appellant at 1. He contends that erroneous sentences may be challenged for the first time

on appeal and his sentence is erroneous because the court gave “great weight” to Blair’s testimony.

We disagree.

       Case law does not support Chapa. The parties dedicate substantial briefing under the

assumption that State v. Ford, 137 Wn.2d 472, 477, 973 P.2d 452 (1999) (“[I]llegal or erroneous

sentences may be challenged for the first time on appeal.”), superseded by statute on other

grounds, LAWS OF 2008, ch. 231 § 4, as recognized in State v. Cobos, 182 Wn.2d 12, 15-16, 338

P.3d 283 (2014), provides an independent doctrine of preservation for sentencing errors. It does

not. In Ford, the appellant challenged his sentence, arguing that the trial court misclassified three

California convictions and therefore miscalculated his offender score. 137 Wn.2d at 475-76. The



                                                 5
50924-5-II


state argued that Ford did not preserve the issue because he did not raise the issue at the sentencing

hearing. Ford, 137 Wn.2d at 478-79. In rejecting the state’s argument, the Supreme Court

recognized that, under the Sentencing Reform Act (SRA), the state bears the burden to show both

the existence of out-of-state convictions and that those convictions would be felonies under

Washington law. Ford, 137 Wn.2d at 480. But in Ford, the state offered no evidence at sentencing

to support the classification of the California convictions as Washington felonies. 137 Wn.2d at

478, 481. The court held that requiring a criminal defendant to object to the absence of the state’s

evidence regarding such convictions—when the state bears the burden—would violate

“fundamental principles of due process.” Ford, 137 Wn.2d at 481.

        As interpreted by the Supreme Court, Ford stands for the proposition that sentencing errors

“may be raised for the first time on appeal because sentencing can implicate fundamental principles

of due process if the sentence is based on information that is false, lacks a minimum indicia of

reliability, or is unsupported in the record.” State v. Jones, 182 Wn.2d 1, 6, 338 P.3d 278 (2014).

Thus, Ford merely recognizes that many, but not all, sentencing errors may be reviewed for the

first time on appeal because they implicate a constitutional right under RAP 2.5(a)(3). See State

v. Blazina, 182 Wn.2d 827, 833-34, 344 P.3d 680 (2015) (rejecting appellant’s argument that Ford

stands for the proposition that sentencing issues, if “erroneous,” are appealable as a matter of right).

Therefore, Ford simply collapses into RAP 2.5(a)(3).

        Because Chapa has not carried his burden to show that his denial of a SSOSA disposition

constitutes manifest constitutional error, the issue is neither preserved nor appealable as a right.

Therefore, we affirm the trial court and do not reach the issue of whether Blair was a “victim.”




                                                   6
50924-5-II


II.    SCRIVENER’S ERROR

       The parties agree that the trial court intended to sign appendix H of DOC’s PSI and attach

it to Chapa’s judgment and sentence. The remedy for clerical or scrivener’s errors in judgment

and sentence forms is to remand to the trial court for correction. CrR 7.8(a); see RAP 7.2(e). In

addition, the trial court intended to modify condition 28, adding “unless and until permitted by

sexual deviancy counselors.” RP (Aug. 28, 2017) at 23. We remand for the trial court to correct

the scrivener’s error.

III.   COMMUNITY CUSTODY CONDITIONS

       Chapa challenges six community custody conditions, either as vague, overbroad, and/or

not crime related. The State concedes that we should strike three of the six.

       A.       Legal Principles

       We review de novo whether the trial court had statutory authority to impose a sentencing

condition. State v. Johnson, 180 Wn. App. 318, 325, 327 P.3d 704 (2014). If the trial court had

statutory authority, we review its decision to impose the condition for an abuse of discretion. State

v. Irwin, 191 Wn. App. 644, 652, 364 P.3d 830 (2015). Imposing an unconstitutional condition is

always an abuse of discretion. Irwin, 191 Wn. App. at 652.

       Vague community custody conditions violate due process under the Fourteenth

Amendment to the United States Constitution and article I, section 3 of the Washington

Constitution.    Irwin, 191 Wn. App. at 652-53.             A community custody condition is

unconstitutionally vague if either “(1) it does not sufficiently define the proscribed conduct so an

ordinary person can understand the prohibition or (2) it does not provide sufficiently ascertainable

standards to protect against arbitrary enforcement.” State v. Padilla, 190 Wn.2d 672, 677, 416

P.3d 712 (2018). However, a condition need not identify prohibited conduct with complete



                                                 7
50924-5-II


certainty. Padilla, 190 Wn.2d at 677. Unlike statutes challenged on vagueness grounds, there is

no presumption of validity for sentencing conditions. State v. Sanchez Valencia, 169 Wn.2d 782,

793, 239 P.3d 1059 (2010).

       In addition to the traditional vagueness standard, for custody conditions “concern[ing]

material protected under the First Amendment [of the United States Constitution], a vague standard

can cause a chilling effect on the exercise of sensitive First Amendment freedoms.” State v. Bahl,

164 Wn.2d 739, 753, 193 P.3d 678 (2008). Limitations upon fundamental rights are permissible,

provided they are imposed sensitively. Bahl, 164 Wn.2d at 757. A defendant’s First Amendment

right may be restricted if reasonably necessary to accomplish the essential needs of the state and

public order. Bahl, 164 Wn.2d at 757. Thus, conditions may be imposed that restrict First

Amendment rights if reasonably necessary, but they must be sensitively imposed. Bahl, 164

Wn.2d at 757.

       The SRA2 provides that “[a]s a part of any sentence, the court may impose and enforce

crime-related prohibitions and affirmative conditions.” Former RCW 9.94A.505(8) (2015). A

“crime-related prohibition” is an “order of a court prohibiting conduct that directly relates to the

circumstances of the crime for which the offender has been convicted.”               Former RCW

9.94A.030(10). “‘Directly related’ includes conditions that are ‘reasonably related’ to the crime.”

Irwin, 191 Wn. App. at 656 (quoting State v. Kinzle, 181 Wn. App. 774, 785, 326 P.3d 870 (2014)).

We review “the factual bases for crime-related conditions under a ‘substantial evidence’ standard.”

Irwin, 191 Wn. App. at 656. Community custody “conditions are usually upheld if reasonably

crime related.” State v. Warren, 165 Wn.2d 17, 32, 195 P.3d 940 (2008).



2
 This court applies the statute in effect when the offense was committed—here, the SRA in effect
on June 15, 2015. State v. Munoz-Rivera, 190 Wn. App. 870, 891 nn.3-4, 361 P.3d 182 (2015).


                                                 8
50924-5-II


       B.      Places Where Minors Congregate

       Chapa argues the term “where minors congregate” is unconstitutionally vague and argues

that the terms “malls” and “fast food restaurants” are overbroad. The State concedes that the

prohibition on “fast food restaurants” should be stricken. We disagree.

       Condition 13 provides that Chapa “[s]hall not frequent places where minors congregate

including parks, playgrounds, schools, campgrounds, arcades, malls, daycare establishments

and/or fast food restaurants.” CP at 40.

       The term “where minors congregate” is not unconstitutionally vague when accompanied

by an illustrative list because the condition as a whole defines the prohibited conduct with

sufficient definiteness that ordinary people can understand what conduct is proscribed. See Bahl,

164 Wn.2d at 752-53.

       Irwin held that absent “some clarifying language or an illustrative list of prohibited

locations,” a condition which prohibited the defendant from “‘frequent[ing] areas where minor

children are known to congregate, as defined by the supervising CCO,’” failed to provide ordinary

people fair warning of the conduct proscribed. 191 Wn. App. at 652, 655. In general, we have

relied on Irvin’s reasoning to uphold community custody conditions that prohibit defendants from

frequenting places where children congregate if the condition contains an illustrative list. See

Wallmuller, ___Wn. App. 2d ___, 423 P.3d 282, 285-290 (2018) (Lee, J., dissenting) (discussing

cases).3

       The condition here provided an illustrative list of areas Chapa was prohibited from

frequenting. By including this list, the condition provided Chapa with sufficient notice to


3
   The majority in Wallmuller concluded that the term “where minors congregate” is
unconstitutionally vague even though the condition there contained an illustrative list of prohibited
locations. 423 P.3d at 284-85. We disagree with Wallmuller’s conclusion.


                                                 9
50924-5-II


understand the proscribed conduct, and therefore, the condition is not unconstitutionally vague.

Irwin, 191 Wn. App. at 655.

         Neither the term “malls” nor “fast food restaurants” is overbroad. Chapa may be restricted

from frequenting certain places where children congregate, including “malls” and “fast food

restaurants,” because the restrictions are clear and reasonably necessary to accomplish essential

state needs and public order, and are sensitively imposed. See Bahl, 164 Wn.2d at 757.

         Accordingly, we conclude that the trial court did not abuse its discretion by imposing this

condition.

         C.     Places Where Sexual Entertainment Is Provided

         Chapa argues that the prohibition on locations providing sexual entertainment must be

stricken because it is not crime related. The State concedes that, because there is nothing in the

record indicating that Chapa attended such locations, the condition is not crime related and should

be stricken. We disagree.

         Condition 15 prevents Chapa from “enter[ing] places where sexual entertainment is

provided, including but not limited to adult bookstores, arcades, and topless establishments.” CP

at 40.

         The Supreme Court recently held that a prohibition on “sex-related businesses” was

sufficiently crime related although “nothing in the record suggest[ed] that [the defendant] met her

victim in a ‘sex-related business’ or that her presence in such a business played a role in her

crimes.” State v. Hai Minh Nguyen, ___ Wn.2d ___, 425 P.3d 847, 855 (2018). The court reasoned

that the condition is crime related, even if there is nothing in the record indicating that the

defendant visited such locations, because the condition is about controlling sexual offenders’




                                                 10
50924-5-II


deviant impulses. See Hai Minh Nguyen, 425 P.3d at 855 (“[The defendant’s] crimes have as much

to do with her inability to control her sexual urges as they do with her access to minors.”).

       Although there is no evidence that Chapa frequents such establishments, Hai Minh Nguyen

provides that this condition is about maximizing rehabilitation and preventing future sex offenses,

and is therefore crime related. Accordingly, we reject that State’s concession and conclude that

the trial court did not abuse its discretion by imposing this condition.

       D.      Sexually Explicit Materials

       Chapa argues that the prohibition on sexually explicit materials must be stricken because

it is unconstitutionally vague. His argument is two-fold: that the term itself is unconstitutionally

vague, and that it is unconstitutionally vague because it permits his therapist and/or community

corrections officer (CCO) to define the term. We disagree.

       Condition 16 provides that Chapa “[s]hall not own, use, possess or peruse sexually explicit

materials or access devices where these materials may be viewed, including computers, without

authorization from the CCO and/or therapist.” CP at 40.

       With respect to Chapa’s first argument, Hai Minh Nguyen is dispositive. There, the

Supreme Court held that the term “sexually explicit materials” is not unconstitutionally vague.

Hai Minh Nguyen, 425 P.3d at 852.

       Chapa’s second argument also fails because his CCO is not defining the term but rather

telling Chapa what he is authorized to use, possess, or peruse. We have struck community custody

conditions for affording CCOs boundless discretion. See, e.g., State v. Magana, 197 Wn. App.

189, 200-01, 389 P.3d 654 (2016) (striking down a condition that stated: “Do not frequent . . .

establishments where children are known to congregate or other areas as defined by supervising

CCO.”). Here, the condition does not give Chapa’s therapist and/or CCO boundless discretion to



                                                 11
50924-5-II


vastly increase the scope of the prohibition. Accordingly, we conclude that the trial court did not

abuse its discretion by imposing this condition.

       E.      Geographic Restrictions and Curfews

       Chapa appears to challenge only the curfew requirements of condition 17, arguing that it

is not crime related. The State concedes that, because there are no facts in the record that support

the curfew condition, the provision should be stricken as not crime related. We agree and accept

the State’s concession to strike the condition.

       F.      Intimate, Romantic, or Sexual Relationships

       Chapa argues that the condition is unconstitutionally vague because of the terms “intimate,

romantic or sexual relationships.” The State concedes that the provision should be stricken—

namely that the words “intimate” and “romantic” are unconstitutionally vague and that, taking into

account Chapa’s other community custody conditions, what remains of condition 16 (i.e., the term

“sexual relationships”) is not crime related. We agree that “intimate” and “romantic” relationships

are unconstitutionally vague, but we reject Chapa’s argument regarding “sexual relationships.”

       Condition 20 prevents Chapa from “pursu[ing] intimate, romantic or sexual relationships

without authorization from his/her CCO and/or therapist.” CP at 40.

       In Hai Minh Nguyen, the Supreme Court held that the term “dating relationship” in a

community custody condition does not render the condition unconstitutionally vague. 425 P.3d at

853. However, the court recognized that a condition containing the term “significant romantic

relationship” would be different. Hai Minh Nguyen, 425 P.3d at 853 (citing United States v.

Reeves, 591 F.3d 77, 79, 81 (2d Cir. 2010)). Thus, the issue is whether a prohibition on “intimate,

romantic or sexual relationships” is more analogous to the constitutional provision of “dating

relationship” or the unconstitutional provision of “significant romantic relationship.”



                                                   12
50924-5-II


       Hai Minh Nguyen distinguished the two provisions on the basis that one included “highly

subjective qualifiers” like “significant” and “romantic,” whereas a “date” is more definite and

ascertainable based upon its common definition. 425 P.3d at 853.

       Here, “romantic” is the same term that the Supreme Court (by way of Reeves) recognized

as “highly subjective” and thus unconstitutionally vague. “Intimate” is defined as “of or relating

to an inner character or essential nature.” WEBSTER’S THIRD NEW INT’L DICTIONARY 1184 (2002).

Thus, if “romantic” is highly subjective then “intimate” is even more so. However, “sexual” is

defined as “having sex” or “involving sex.” WEBSTER’S THIRD NEW INT’L DICTIONARY 2082.

Thus, it appears that “sexual,” when used in conjunction with the term “relationship” is more

analogous to the provision at issue in Hai Minh Nguyen regarding “dating relationships.” That is,

there are not various interpretations of the term with each definition unique to the specific

individual. See Reeves, 591 F.3d at 81. A sexual relationship has a common definition and an

easily ascertainable time period—the persons are engaged in sex.

       Accordingly, we strike the terms “intimate” and “romantic” from the condition because

those terms are unconstitutionally vague. However, because Chapa did not challenge the provision

on any grounds other than vagueness and because the term “sexual relationships” is not

unconstitutionally vague, we uphold the rest of the condition.

       G.      Forming Relationships with People with Children

       Chapa argues that the term “relationship” is overbroad because the term, without a

modifier, makes it “impossible to determine if the prohibition is on dating relationships, familial

relationships, work-colleague relationship[s], student-teacher relationships, etc.” Br. of Appellant

at 15. Chapa contends that such a broad prohibition, absent a compelling state interest, is a

violation of his First Amendment freedoms. We disagree.



                                                13
50924-5-II


       Condition 21 prevents Chapa from “form[ing] relationships with individuals who have care

or custody of minor children without authorization from the CCO and/or therapist.” CP at 41.

       In Kinzle, this court rejected appellant’s vagueness and overbreadth challenges to a

community custody condition that provided: Do not “date women nor form relationships with

families who have minor children, as directed by the supervising [CCO].” 181 Wn. App. at 785.

The court recognized that under RCW 9.94A.703(3)(b), the sentencing court has discretion to

order an offender to refrain from “direct or indirect contact with the victim of the crime or a

specified class of individuals.” Kinzle, 181 Wn. App. at 785. Because the defendant’s crime

involved children he contacted through a social relationship with their parents, the court held the

condition was reasonably necessary to protect the public. Kinzle, 181 Wn. App. at 785.

       Here, the condition is not overbroad because Chapa’s contact with AW occurred as a result

of a relationship with her mother. Because Chapa used such a relationship to perpetrate his crime,

the State has a strong interest to restrict Chapa from forming similar relationships in the future.

See Bahl, 164 Wn.2d at 757. The condition is sensitively imposed because it is not absolute; it

allows Chapa to form such relationships upon the approval of his CCO or therapist. See Bahl, 164

Wn.2d at 757. Accordingly, we conclude that the trial court did not abuse its discretion by

imposing this condition.

                           STATEMENT OF ADDITIONAL GROUNDS

I.     BLAIR IS NOT A VICTIM

       Chapa contends that the trial court erred in giving or appearing to give great weight to

Blair’s testimony at his sentencing hearing. Chapa’s argument is duplicative to that made by his

counsel and is addressed above. See State v. Thompson, 169 Wn. App. 436, 493, 290 P.3d 996




                                                14
50924-5-II


(2012) (Errors that have been thoroughly addressed by counsel are “not proper matters for [the]

statement of additional grounds under RAP 10.10(a).”).

II.    NO CONTACT ORDERS

       Chapa next appears to contend that there were factual errors in the DOC’s PSI. Although

Chapa is not required to cite to the record or authority, he must still “inform the court of the nature

and occurrence of alleged errors.” RAP 10.10(c); State v. Meneses, 149 Wn. App. 707, 716, 205

P.3d 916 (2009), affirmed, 169 Wn.2d 586 (2010). Chapa’s contention that DOC’s PSI contained

factual errors is not a ground for relief, and Chapa’s trial counsel brought this alleged discrepancy

to the court’s attention below. Accordingly, we reject Chapa’s argument.

       We affirm Chapa’s conviction, but remand to the trial court to correct the scrivener’s error

and strike condition 17 and condition 20 (in part) of the judgment and sentence.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                               Melnick, J.

I concur:




       Johanson, J.




                                                  15
50924-5-II


       WORSWICK, J. (concur in part and dissent in part) — I agree with the majority decision in

most respects. I write separately because I believe that the community custody condition

providing, George Michael Chapa “[s]hall not frequent places where minors congregate

including parks, playgrounds, schools, campgrounds, arcades, malls, daycare establishments

and/or fast food restaurants,” is unconstitutionally vague. Clerk’s Papers at 40. And although I

appreciate that an illustrative list can clarify an otherwise vague condition, see State v. Bahl, 164

Wn.2d 739, 752-53, 193 P.3d 678 (2008), the list here does not adequately clarify the condition.

For the reasons cited in State v. Wallmuller, 4 Wn. App. 2d 698, 703, 423 P.3d 282 (2018), I

would hold that the community custody condition is vague.




                                                      ________________________________
                                                                 Worswick, J.




                                                 16